 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:16-cr-45-MCE-EFB P
12                       Respondent,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    RALEIGH RANA FIGUERAS,
15                       Movant.
16

17           Raleigh Rana Figueras (“movant”), proceeding without counsel, has filed a motion to

18   vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. ECF No. 96. For the

19   reasons stated hereafter, the court finds that it plainly appears from the face of the motion that

20   movant is not entitled to relief. Thus, it is recommended that the motion be dismissed.

21                                               Background

22           Movant was charged with: (1) seven counts of bank fraud and attempted bank fraud

23   pursuant to 18 U.S.C. § 1344; (2) one count of aggravated identity theft pursuant to 18 U.S.C.

24   § 1028(a)(1); (3) one count of unlawful possession of five or more identification documents

25   pursuant to 18 U.S.C. § 1028(a)(3); and (4) one count of possession of stolen U.S. mail pursuant

26   to 18 U.S.C. § 1708. ECF No. 21. Movant accepted a plea agreement and pleaded guilty in

27   exchange for dismissal of all but one of the bank fraud counts. ECF Nos. 75, 90, 91.

28   /////
                                                        1
 1           Movant now argues that his counsel was ineffective. Specifically, he contends that his
 2   counsel told him that, by pleading guilty, he would not be placing himself at risk of deportation.
 3   ECF No. 96 at 4. In November of 2018, however, immigration officials allegedly informed
 4   movant that he would, at some unspecified time in the future, be deported because he pleaded
 5   guilty to stealing mail. Id. He now claims that he plead guilty only because his attorney offered
 6   him assurances regarding his deportability. Id.
 7                                              Legal Standards
 8           I.      Motions Pursuant to 28 U.S.C. § 2255
 9           Section 2255 permits a prisoner in federal custody to move the sentencing court to vacate,
10   set aside or correct the sentence if he claims the right to be released upon any of the following
11   four grounds: (1) that the sentence was imposed in violation of the Constitution or laws of the
12   United States; (2) that the court was without jurisdiction to impose the sentence; (3) that the
13   sentence was in excess of the maximum authorized by law; or (4) his conviction is otherwise
14   subject to collateral attack. 28 U.S.C. § 2255(a).
15           Under Rule 4(b) of the Rules Governing Section 2255 proceedings, the court must
16   initially screen a Section 2255 motion, and dismiss it summarily if it plainly appears that the
17   moving party is not entitled to relief. “If it plainly appears from the face of the motion and any
18   annexed exhibits and the prior proceedings in the case that the movant is not entitled to relief in
19   the district court, the judge shall make an order for its summary dismissal.” 28 U.S.C. § 2255
20   Proc. R. 4(b). The court shall serve notice of the motion upon the U.S. Attorney and grant a
21   hearing on the motion unless the motion and the record of the case “conclusively show that the
22   prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).
23           “The facts in a habeas petition need not be so detailed as to establish prima facie
24   entitlement to habeas relief; they are sufficient if they suggest the real possibility that
25   constitutional error has been committed.” Calderon v. United States Dist. Court, 98 F.3d 1102,
26   1109 (9th Cir. 1996). A defendant “who is able to state facts showing a real possibility of
27   constitutional error should survive Rule 4 review.” Id.
28   /////
                                                          2
 1           II.     Ineffective Assistance of Counsel Claims
 2           The applicable legal standards for a claim of ineffective assistance of counsel are set forth
 3   in Strickland v. Washington, 466 U.S. 668 (1984). To succeed on a Strickland claim, a defendant
 4   must show that (1) her counsel’s performance was deficient and that (2) the “deficient
 5   performance prejudiced the defense.” Id. at 687. Counsel is constitutionally deficient if his or
 6   her representation “fell below an objective standard of reasonableness” such that it was outside
 7   “the range of competence demanded of attorneys in criminal cases.” Id. at 687-88 (internal
 8   quotation marks omitted). “Counsel’s errors must be ‘so serious as to deprive the defendant of a
 9   fair trial, a trial whose result is reliable.’” Harrington v. Richter, 562 U.S. 86, 104 (2011)
10   (quoting Strickland, 466 U.S. at 687).
11           A reviewing court is required to make every effort “to eliminate the distorting effects of
12   hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the
13   conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 669; see Richter, 562
14   U.S. at 106. Reviewing courts must also “indulge a strong presumption that counsel’s conduct
15   falls within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689.
16   This presumption of reasonableness means that the court must “give the attorneys the benefit of
17   the doubt,” and must also “affirmatively entertain the range of possible reasons [defense] counsel
18   may have had for proceeding as they did.” Cullen v. Pinholster, 563 U.S. 170, 196 (2011)
19   (internal quotation marks and alterations omitted).
20           Prejudice is found where “there is a reasonable probability that, but for counsel’s
21   unprofessional errors, the result of the proceeding would have been different.” Strickland, 466
22   U.S. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the
23   outcome.” Id. “The likelihood of a different result must be substantial, not just conceivable.”
24   Richter, 562 U.S. at 112. A reviewing court “need not first determine whether counsel’s
25   performance was deficient before examining the prejudice suffered by the defendant as a result of
26   the alleged deficiencies . . . . If it is easier to dispose of an ineffectiveness claim on the ground of
27   lack of sufficient prejudice . . . that course should be followed.” Strickland, 466 U.S. at 697.
28   /////
                                                          3
 1          The Strickland standards apply to appellate counsel as well as trial counsel. Smith v.
 2   Murray, 477 U.S. 527, 535-36 (1986); Miller v. Keeney, 882 F.2d 1428, 1433 (9th Cir. 1989).
 3   However, an indigent defendant “does not have a constitutional right to compel appointed counsel
 4   to press nonfrivolous points requested by the client, if counsel, as a matter of professional
 5   judgment, decides not to present those points.” Jones v. Barnes, 463 U.S. 745, 751 (1983).
 6   Counsel “must be allowed to decide what issues are to be pressed.” Id. Otherwise, the ability of
 7   counsel to present the client’s case in accord with counsel’s professional evaluation would be
 8   “seriously undermined.” Id. See also Smith v. Stewart, 140 F.3d 1263, 1274 n.4 (9th Cir. 1998)
 9   (Counsel is not required to file “kitchen-sink briefs” because it “is not necessary, and is not even
10   particularly good appellate advocacy.”) There is, of course, no obligation to raise meritless
11   arguments on a client's behalf. See Strickland, 466 U.S. at 687-88 (requiring a showing of
12   deficient performance as well as prejudice). Thus, counsel is not deficient for failing to raise a
13   weak issue. See Miller, 882 F.2d at 1434.
14                                                 Analysis
15          Movant’s argument is unconvincing. The terms of the plea agreement specifically
16   informed him that:
17                  The defendant recognizes that pleading guilty may have
                    consequences with respect to his immigration status if he is not a
18                  citizen of the United States. Under federal law, a broad range of
                    crimes are removable offenses, including offense(s) to which the
19                  defendant is pleading guilty. Removal and other immigration
                    consequences are the subject of a separate proceeding, and the
20                  defendant understands that no one, including his attorney or the
                    district court, can predict to a certainty the effect of his
21                  conviction on his immigration status. The defendant nevertheless
                    affirms that he wants to plead guilty regardless of any immigration
22                  consequences that his plea may entail, even if the consequence is
                    automatic removal from the United States.
23

24   ECF No. 75 at 9-10, ¶ 24 (emphasis added). Movant signed the agreement and, in so doing,
25   affirmed that he had read and understood the agreement in its entirety. Id. at 10, ¶ 27. Thus, he
26   cannot reasonably claim – regardless of what his attorney told him1 - to have been unaware that
27
            1
              The court re-emphasizes that movant was explicitly warned that his attorney could not
28   “predict to a certainty” the effect of his conviction on his immigration status. See ECF No. 75 at
                                                         4
 1   his acceptance of the plea agreement carried with it the chance that he would be removed from
 2   the United States.
 3           The court also notes that movant’s awareness of possible deportation stemming from the
 4   plea agreement likely renders his motion time-barred. A one-year limitations period applies to
 5   section 2255 motions. 28 U.S.C. § 2255(f). The possible commencement dates for the
 6   limitations period are the latest of: (1) the date on which the judgment becomes final; (2) the date
 7   on which an impediment to filing created by the government is removed, (3) the date on which
 8   the Supreme Court recognizes a new constitutional right, retroactively applied on collateral
 9   review; or (4) the date on which the factual predicate for the claim could have been discovered
10   through the exercise of due diligence. Id. Movant has not identified any newly-created right by
11   the Supreme Court or any governmental impediment to filing the current motion. His judgment
12   became final on November 7, 2017. ECF No. 91. He did not, however, file the current motion
13   until July 8, 2019. ECF No. 96. Movant is likely to argue that the limitations period should run
14   from November 2018, at which time he allegedly became aware of the factual predicate of his
15   claim – namely, possible deportation. As noted supra, however, movant knew or should have
16   known of the possibility of deportation on February 9, 2017 – the day he pleaded guilty. ECF
17   Nos. 71 & 75. Other courts have held as much. See, e.g., Vargas v. United States, No. SACV 18-
18   01171 JVS, 2019 U.S. Dist. LEXIS 18602, *7, 2019 WL 451344 (N.D. Cal. Feb. 5, 2019) (“The
19   plea agreement Petitioner signed clearly stated that pleading guilty to the felony charge in his case
20   may result in deportation. Thus, the predicate of Petitioner’s claim was discovered the day he
21   pleaded guilty, if not well-before.”). And movant has not identified any basis for equitable tolling
22   – i.e. extraordinary circumstances beyond his control that made timely filing impossible. Spitsyn
23   v. Moore, 345 F.3d 796, 799 (9th Cir. 2003).
24   /////
25   /////
26   /////
27

28   9-10, ¶ 24.
                                                       5
 1                                                Conclusion
 2          Based on the foregoing, it is HEREBY RECOMMENDED that movant’s motion to
 3   vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 (ECF No. 96) be
 4   DISMISSED pursuant to Rule 4(b), Rules Governing Section 2255 Proceedings.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned
 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
10   within the specified time may waive the right to appeal the District Court’s order. Turner v.
11   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
12   his objections movant may address whether a certificate of appealability should issue in the event
13   he files an appeal of the judgment in this case. See Rule 11, Rules Governing § 2255 Cases (the
14   district court must issue or deny a certificate of appealability when it enters a final order adverse
15   to the applicant).
16   DATED: April 6, 2020.
17

18

19

20

21

22

23

24

25

26

27

28
                                                        6
